Exhibit 10.9

 

EIGHTEENTH LOAN MODIFICATION AGREEMENT

 

This Eighteenth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of July 31, 2012, and is effective as of July 31, 2012, by
and between SILICON VALLEY BANK, a California corporation with a loan production
office located at 2400 Hanover Street, Palo Alto, CA 94304 (“Bank”) and MERU
NETWORKS, INC., a Delaware corporation with its chief executive office located
at 894 Ross Drive, Sunnyvale, California 94089 (“Borrower”).

 

1.                                      DESCRIPTION OF EXISTING INDEBTEDNESS AND
OBLIGATIONS.  Among other indebtedness and obligations which may be owing by
Borrower to Bank, Borrower is indebted to Bank pursuant to a loan arrangement
dated as of January 29, 2007, evidenced by, among other documents, a certain
Loan and Security Agreement dated as of January 29, 2007, between Borrower and
Bank, as amended by a certain First Loan Modification Agreement dated as of
November 30, 2007, between Borrower and Bank, as further amended by a certain
Second Loan Modification Agreement dated as of July 30, 2008, between Borrower
and Bank, as further amended by a certain Third Loan Modification Agreement
dated as of November 30, 2008, between Borrower and Bank, as further amended by
a certain Fourth Loan Modification Agreement dated as of February 26, 2009,
between Borrower and Bank, as further amended by a certain Fifth Loan
Modification Agreement dated as of April 27, 2009, between Borrower and Bank, as
further amended by a certain Sixth Loan Modification Agreement dated as of
March 22, 2010, between Borrower and Bank, as further amended by a certain
Seventh Loan Modification Agreement (“Seventh Amendment”) dated as of June 29,
2010, between Borrower and Bank, as further amended by a certain Eighth Loan
Modification Agreement dated as of September 2010, between Borrower and Bank, as
further amended by a certain Ninth Loan Modification Agreement dated as of
December 17, 2010, between Borrower and Bank, as further amended by a certain
Tenth Loan Modification Agreement dated as of March 9, 2011, between Borrower
and Bank, as further amended by a certain Eleventh Loan Modification Agreement
dated as of June 9, 2011, between Borrower and Bank, as further amended by a
certain Twelfth Loan Modification Agreement dated as of September 23, 2011,
between Borrower and Bank, as further amended by a certain Thirteenth Loan
Modification Agreement dated as of November 7, 2011, between Borrower and Bank,
as further amended by a certain Fourteenth Loan Modification Agreement dated as
of December 28, 2011, between Borrower and Bank, as further amended by a certain
Fifteenth Loan Modification Agreement dated as of February 29, 2012, between
Borrower and Bank, as further amended by a certain Sixteenth Loan Modification
Agreement dated as of March 30, 2012, between Borrower and Bank, and as further
amended by a certain Seventeenth Loan Modification Agreement dated as of June 7,
2012, between Borrower and Bank (as amended, the “Loan Agreement”).  Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

 

2.                                      DESCRIPTION OF COLLATERAL.  Repayment of
the Obligations is secured by the Collateral as described in the Loan Agreement
and that certain Intellectual Property Security Agreement dated as of
January 29, 2007, between Borrower and Bank (the “IP Security Agreement” and
together with the Loan Agreement and any other collateral security granted to
Bank, the “Security Documents”).  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations, shall be
referred to as the “Existing Loan Documents”.

 

3.                                      DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modifications to Loan Agreement.

 

1.                                      Notwithstanding Section 2.1.1 of the
Loan Agreement, during a Quarterly Advance Period, (i) each Advance shall be
made on the date that is as close to the last day of each fiscal quarter of
Borrower as practical, but in no case shall any Advance be made earlier than
three (3) Business Days prior to the last day of each fiscal quarter of
Borrower, and (ii) each Advance, the unpaid interest thereon, and all other
Obligations relating to the Revolving Line, shall be due and payable as soon as
practical, but in no case later than the earliest to occur of (a) three
(3) Business Days after the last day of each fiscal quarter of Borrower, (b) an
Event of Default, and (c) the Revolving Line Maturity Date.

 

--------------------------------------------------------------------------------


 

2.                                      The Loan Agreement shall be amended by
deleting each of (i) Section 2.1.1(b) (Revolving Advances — Streamline Period),
(ii) Section 2.1.2 (Letters of Credit Sublimit), (iii) Section 2.1.3 (Foreign
Exchange Sublimit), (iv) Section 2.1.4 (Cash Management Services Sublimit), and
(v) Section 2.1.5 (Overall Aggregate Sublimit) in their entirety.

 

3.                                      The Loan Agreement shall be amended by
deleting the following Section 2.4(b) thereof in its entirety:

 

“(b)                           Letter of Credit Fee.  Bank’s customary fees and
expenses for the issuance or renewal of Letters of Credit; and”

 

4.                                      The Loan Agreement shall be amended by
deleting the following text appearing in Section 4.1 (Grant of Security
Interest) thereof:

 

“Notwithstanding any such termination. Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations.  Upon
payment in full of the Obligations and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall release its liens and security
interests in the Collateral and all rights therein shall revert to Borrower.”

 

and inserting in lieu thereof the following:

 

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that expressly have superior priority to Bank’s Lien in this
Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(b) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment consistent with Bank’s then current practice for
Bank Services, if any.  In the event such Bank Services consist of outstanding
Letters of Credit, Borrower shall provide to Bank cash collateral in an amount
equal to (i) one hundred five percent (105.0%) of the face amount of all such
Letters of Credit denominated in Dollars and (ii) one hundred ten percent
(110.0%) of the Dollar Equivalent of the face amount of all such Letters of
Credit denominated in a Foreign Currency plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.”

 

5.                                      The Loan Agreement shall be amended by
deleting the following text appearing in Section 6.2(a) (Financial Statements,
Reports, Certificates) thereof:

 

“(i)                               a Transaction Report weekly and at the time
of each request for an Advance; provided that, if no Event of Default has
occurred and is continuing, Borrower shall not be required to provide Bank with
such Transaction Reports at

 

--------------------------------------------------------------------------------


 

such times if (A) a Streamline Period is in effect, or (B) according to the most
recent financial statements of Borrower the Quick Ratio Test has been met;

 

(ii)                                  within thirty (30) days after the end of
each month,

 

(A)                               monthly accounts receivable agings, aged by
invoice date,

 

(B)                               monthly accounts payable agings, aged by
invoice date, and outstanding or held cheek registers, if any,

 

(C)                               monthly reconciliations of accounts receivable
agings (aged by invoice date), transaction reports, and general ledger,

 

(D)                               monthly Transaction Reports (including sales,
credit memos and collections journals);”

 

and inserting in lieu thereof the following:

 

“(i)                           (A) a Transaction Report (including sales, credit
memos and collections journals), and (B) reconciliations of accounts receivable
agings (aged by invoice date), and general ledger, within thirty (30) days of
the last day of each month and at the time of each request for an Advance;
provided that, if no Event of Default has occurred and is continuing, Borrower
shall provide Bank with such Transaction Reports and reconciliations of accounts
receivable agings and general ledger with thirty (30) days of the last day of
each fiscal quarter of Borrower for such times if (A) a Quarterly Advance Period
is in effect, or (B) there are no outstanding Credit Extensions and no Credit
Extensions have been requested;

 

(ii)                                  within thirty (30) days after the end of
each month,

 

(A)                               monthly accounts receivable agings, aged by
invoice date,

 

(B)                               monthly accounts payable agings, aged by
invoice date, and outstanding or held cheek registers, if any;”

 

6.                                      The Loan Agreement shall be amended by
deleting the following text appearing in Section 6.3(c) (Collection of Accounts;
Lockbox) thereof:

 

“(1)                           If, according to the most recent financial
statements of Borrower the Quick Ratio Test has been met, Bank shall deposit
such proceeds into Borrower’s operating account at Bank, provided no Default or
an Event of Default has occurred and is continuing; and”

 

and inserting in lieu thereof the following:

 

“(1)                           During a Streamline Period, provided a Quarterly
Advance Period is not in effect, Bank shall deposit such proceeds into
Borrower’s operating account at Bank, provided no Default or an Event of Default
has occurred and is continuing.  At all other times, Bank shall apply such
proceeds to the outstanding Advances, and if all outstanding Advances have been
paid in full, Bank shall deposit the remainder into Borrower’s operating account
at Bank; and”

 

--------------------------------------------------------------------------------


 

7.                                      The Loan Agreement shall be amended by
inserting the following text to appear at the end of Section 12.8 (Survival)
thereof:

 

“Without limiting the foregoing, except as otherwise provided in Section 4.1,
the grant of security interest by Borrower in Section 4.1 shall survive until
the termination of all Bank Services Agreements.”

 

8.                                      The Loan Agreement shall be amended by
deleting the following definitions appearing in Section 13.1 thereof:

 

“                                          “Availability Amount” is at any time

 

(a) the lesser of (i) the Maximum Dollar Amount minus the Term Loan Reserve or
(ii) the Borrowing Base minus the Term Loan Reserve, minus

 

(b) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), minus

 

(c) an amount equal to the Letter of Credit Reserves, minus

 

(d) the FX Reserve, minus

 

(e) amounts used for Cash Management Services, and minus

 

(e) the outstanding principal balance of any Advances (including any amounts
used for Cash Management Services).”

 

“                                          “Credit Extension” is the Term Loan,
any Advance, Letter of Credit, FX Forward Contract, amount utilized for Cash
Management Services, or any other extension of credit by Bank for Borrower’s
benefit.”

 

“                                          “FX Forward Contract” is defined in
Section 2.1.3.”

 

“                                          “Letter of Credit” means a standby
letter of credit issued by Bank or another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Bank as
set forth in Section 2.1.2.”

 

“                                          “Loan Documents” are, collectively,
this Agreement, the Perfection Certificate, the IP Agreement, any note, or notes
or guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower or any Guarantor and/or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.”

 

“                                      “Obligations” are Borrower’s obligation
to pay when due any debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, whether under this Agreement, the Loan
Documents, the Growth Capital Loan Agreement or otherwise, including, without
limitation, all obligations relating to letters of credit, cash management
services, and foreign exchange contracts, if any, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.”

 

“                                      “Quick Ratio Test” As used herein, the
“Quick Ratio Test” will be deemed to be met on and after the 2010 Effective Date
if Borrower’s Adjusted

 

--------------------------------------------------------------------------------


 

Quick Ratio according to its most recent financial statements received by Bank
is equal to or greater than 1.00 to 1.00.”

 

“                                      “Revolving Line Maturity Date” is the
earliest of (a) July 31, 2012, or (b) the occurrence of an Event of Default.”

 

and inserting in lieu thereof the following:

 

“                                          “Availability Amount” is at any time
(a) the lesser of (i) the Maximum Dollar Amount or (ii) the Borrowing Base,
minus (b) the outstanding principal balance of any Advances.”

 

“                                          “Credit Extension” is the Term Loan,
any Advance, or any other extension of credit by Bank for Borrower’s benefit.”

 

“                                      “FX Forward Contract” is any foreign
exchange contract by and between Borrower and Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency on a
specified date.”

 

“                                          “Letter of Credit” is a standby or
commercial letter of credit issued by Bank upon request of Borrower based upon
an application, guarantee, indemnity or similar agreement.”

 

“                                      “Loan Documents” are, collectively, this
Agreement, the Perfection Certificate, the IP Agreement, any Bank Services
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower or any
Guarantor and/or for the benefit of Bank, all as amended, restated, or otherwise
modified.”

 

“                                      “Obligations” are Borrower’s obligation
to pay when due any debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, whether under this Agreement, the Loan
Documents, or otherwise, including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.”

 

“                                          “Quick Ratio Test” As used herein,
the “Quick Ratio Test” will be deemed to be met on and after the 2012 Effective
Date if Borrower’s Adjusted Quick Ratio according to its most recent financial
statements received by Bank is equal to or greater than 1.40 to 1.00.”

 

“                                      “Revolving Line Maturity Date” is the
earliest of (a) July 30, 2013, or (b) the occurrence of an Event of Default.”

 

9.                                      The Loan Agreement shall be amended by
inserting the following new definitions to appear in Section 13.1 thereof:

 

“                                          “2012 Effective Date” is July 31,
2012.”

 

“                                          “Bank Services” are any products,
credit services and/or financial accommodations previously, now, or hereafter
provided to Borrower or any of its subsidiaries by Bank or any Bank Affiliate,
including, without limitation, any letters of credit, cash management services
(including, without limitation, merchant services, direct deposit of payroll,
business credit cards, and check cashing services), interest rate swap
arrangements, and foreign exchange

 

--------------------------------------------------------------------------------


 

services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).”

 

“                                          “Bank Services Agreement” is defined
in the definition of “Bank Services” in Section 13.1.”

 

“                                          “Dollar Equivalent” is, at any time,
(a) with respect to any amount denominated in Dollars, such amount, and (b) with
respect to any amount denominated in a Foreign Currency, the equivalent amount
therefor in Dollars as determined by Bank at such time on the basis of the
then-prevailing rate of exchange in San Francisco, California, for sales of the
Foreign Currency for transfer to the country issuing such Foreign Currency.”

 

“                                          “Net Income” means for any period as
at any date of determination, the net profit (or loss), after taxes, of Borrower
excluding stock compensation and other non-cash items.”

 

“                                      “Profitability Threshold” is defined in
the definition of “Quarterly Advance Period Termination Date” in Section 13.1.”

 

“                                          “Quarterly Advance Period” means each
time period commencing on a Quarterly Advance Period Commencement Date and
terminating on a Quarterly Advance Period Termination Date.”

 

“                                          “Quarterly Advance Period
Commencement Date” is, as applicable, (i) the 2012 Effective Date, and (ii) any
date after a Quarterly Advance Termination Date on which Borrower has failed to
maintain the Profitability Threshold.”

 

“                                          “Quarterly Advance Period Termination
Date” is each date on which Bank has confirmed, in its sole and absolute
discretion, that Borrower has achieved two (2) consecutive quarters of
increasing profitability of at least One Million Dollars ($1,000,000.00) per
quarter (based on non-GAAP income, and excluding stock compensation and other
non-cash items), and Borrower maintains such profitability (i.e., at least One
Million Dollars ($1,000,000.00) per quarter, as of such date of determination
(the “Profitability Threshold”).”

 

“                                      “Streamline Period” is the period of time
during which, in Bank’s determination, either (a) based on the most recent
financial statements of Borrower, the Quick Ratio Test has been met, or (ii) no
Credit Extensions are outstanding and no Credit Extensions have been requested.”

 

10.                               The Compliance Certificate appearing as
Exhibit E to the Loan Agreement is hereby replaced with the Compliance
Certificate attached as Exhibit A hereto.  All references in the Loan Agreement
to the Compliance Certificate shall be deemed to refer to Exhibit A hereto.

 

4.                                      FEES.  Borrower shall pay to Bank a
commitment fee equal to Seven Thousand Dollars ($7,000.00), which fee shall be
due on the date hereof and shall be deemed fully earned as of the date hereof. 
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

 

5.                                      RATIFICATION OF INTELLECTUAL PROPERTY
SECURITY AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the IP Security Agreement and

 

--------------------------------------------------------------------------------


 

acknowledges, confirms and agrees that said IP Security Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in said IP Security Agreement, which shall remain in full force and effect.

 

6.                                      RATIFICATION OF REPRESENTATIONS AND
WARRANTIES.  Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Representations and Warranties
dated as of January 9, 2007, between Borrower and Bank (the “Representations and
Warranties”), and acknowledges, confirms and agrees the disclosures and
information Borrower provided to Bank in the Representations and Warranties have
not changed, as of the date hereof, except (a) that Borrower has an additional
subsidiary, Meru Networks International, Inc., a Delaware corporation, (b) that
Borrower’s chief executive address is 894 Ross Drive, Sunnyvale, California
94089, and (c) as set forth on Annex A of the Seventh Amendment.

 

7.                                      AUTHORIZATION TO FILE.  Borrower hereby
authorizes Bank to file UCC financing statements without notice to Borrower,
with all appropriate jurisdictions, as Bank deems appropriate, in order to
further perfect or protect Bank’s interest in the Collateral, including a notice
that any disposition of the Collateral, by either Borrower or any other Person,
shall be deemed to violate the rights of Bank under the Code.

 

8.                                      CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

9.                                      RATIFICATION OF LOAN DOCUMENTS. 
Borrower hereby ratifies, confirms, and reaffirms all terms and conditions of
all security or other collateral granted to Bank and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

 

10.                               NO DEFENSES OF BORROWER.  Borrower hereby
acknowledges and agrees that Borrower has no offsets, defenses, claims, or
counterclaims against Bank with respect to the Obligations, or otherwise, and
that if Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Bank, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any
liability thereunder.

 

11.                               CONTINUING VALIDITY.  Borrower understands and
agrees that in modifying the existing Obligations, Bank is relying upon
Borrower’s representations, warranties, and agreements, as set forth in the
Existing Loan Documents.  Except as expressly modified pursuant to this Loan
Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect.  Bank’s agreement to modifications to
the existing Obligations pursuant to this Loan Modification Agreement in no way
shall obligate Bank to make any future modifications to the Obligations. 
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations.  It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing.  No maker will be released by virtue of this Loan
Modification Agreement.

 

12.                               RIGHT OF SET-OFF.  In consideration of Bank’s
agreement to enter into this Loan Modification Agreement, Borrower hereby
reaffirms and hereby grants to Bank, a lien, security interest and right of set
off as security for all Obligations to Bank, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Bank (including a Bank subsidiary) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.                               JURISDICTION/VENUE.  Borrower accepts for
itself and in connection with its properties, unconditionally, the exclusive
jurisdiction of any state or federal court of competent jurisdiction in the
State of California in any action, suit, or proceeding of any kind against it
which arises out of or by reason of this Loan Modification Agreement. 
NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE RIGHT TO

 

--------------------------------------------------------------------------------


 

BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER
OR ITS PROPERTY.

 

14.                               CONFIDENTIALITY.  Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower.  The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

 

15.                               COUNTERSIGNATURE.  This Loan Modification
Agreement shall become effective only when it shall have been executed by
Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed under the laws of the State of
California as of the date first written above.

 

BORROWER:

BANK:

 

 

MERU NETWORKS, INC.

SILICON VALLEY BANK

 

By:

/s/ Brett White

 

By:

/s/ Jean Lee

 

 

 

 

 

Name:

Brett White

 

Name:

Jean Lee

 

 

 

 

 

Title:

CFO

 

Title:

Deal Team Leader

 

--------------------------------------------------------------------------------


 

Exhibit A

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

 

FROM:

MERU NETWORKS, INC.

 

 

 

The undersigned authorized officer of Meru Networks, Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”) (1) Borrower is in complete compliance for
the period ending                                  with all required covenants
except as noted below, (2) there are no Events of Default. (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the test
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign federal, state and local taxes assessments
deposits and contributions owed by Borrower except as otherwise permitted
pursuant to the terms of Section 5.9 of the Agreement, and (5) no Liens have
been levied or claims made against Borrower or any of its Subsidiaries relating
to unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.  Attached are the required documents
supporting such certification.  The undersigned certifies that these are
prepared in accordance with generally GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Monthly financial statements with Compliance Certificates

 

Monthly within 30 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

Annual financial statement (CPA Audited)

 

FYE within 180 days

 

Yes  No

Transaction Reports and reconciliations

 

At the times set forth in Section 6.2(a)(i) of the Agreement

 

Yes  No

A/R & A/P Agings

 

Monthly within 30 days

 

Yes  No

Board-approved annual operating budgets and financial projections

 

Within 30 days after prior FYE

 

Yes  No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

                                                                                                                                                                                            

 

--------------------------------------------------------------------------------


 

Financial Covenant

 

Required

 

Actual

 

Complies

Maintain at all times (to be tested as indicated below):

 

 

 

 

 

 

Adjusted Quick Ratio (to be tested monthly)

 

*

 

     :1:00

 

Yes  No

 

--------------------------------------------------------------------------------

*as set forth in Section 6.9(b) of the Loan and Security Agreement.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

Meru Networks, Inc.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

By:

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Dated:

 

 

 

 

 

 

Compliance Status:

Yes  No

 

--------------------------------------------------------------------------------